 

Exhibit 10.18

 

March 16, 2005

 

Mr. J. Patrick Spainhour

114 Scarlet Drive

Columbus, Mississippi 39701

 

Dear Pat:

 

Reference is made to the employment agreement between you and AnnTaylor Stores
Corporation (the “Company”) dated as of January 29, 2002 (the “Employment
Agreement”).

 

In connection with the Company’s succession planning, you have decided to retire
and resign your position as Chairman of the Board and Chief Executive Officer of
the Company, effective September 30, 2005. This letter (the “Agreement”) will
confirm the agreement between you and the Company regarding your retirement from
the Company:

 

1. You agree to retire and resign, effective as of September 30, 2005, from your
positions as an officer and director of the Company, AnnTaylor, Inc., and all
other direct and indirect subsidiaries of the Company. Your date of separation
from employment with the Company and its subsidiaries will be September 30, 2005
(the “Retirement Date”).

 

2. With the exception of the penultimate sentence of section 3(b), section 9 (as
modified hereby) and sections 10 and 16 of the Employment Agreement, which shall
continue in full force and effect following the Retirement Date, the Employment
Agreement shall be terminated as of the Retirement Date and, except as set forth
below, no benefits shall be paid thereunder.

 

3. In consideration of your executing the release substantially in the form
attached hereto as Appendix A (the “Release”) on or following the Retirement
Date (the “Release”), and in consideration of the representations and agreements
set forth therein, the Company agrees to pay to you compensation as follows:

 

(a) Accrued Obligations (as defined in the Employment Agreement) as of the
Retirement Date, payable as soon as practicable after the seventh day following
your execution of the Release (such seventh day, the “Release Effective Date”).

 

(b) Payment of an amount equal to one hundred twenty-five percent (125%) of the
sum of (i) your annual base salary ($950,000) and (ii) the average



--------------------------------------------------------------------------------

Mr. J. Patrick Spainhour

March 16, 2005

Page 2

 

of your annual bonuses earned during the three fiscal years ended January 31,
2005 ($833,409.33), in accordance with the following schedule:

 

  (A) $1,040,322.10 on April 1, 2006; and

 

  (B) $148,617.44 on the first business day of each month during the period
commencing May 1, 2006 and ending December 31, 2006. The period commencing on
the Retirement Date and ending on December 31, 2006 shall be referred to herein
as the “Compensation Period”.

 

(c) Cash compensation equal to your annual bonus for fiscal year 2005, if any,
pursuant to the Company’s Management Performance Compensation Plan, such Bonus
to be based upon the Company’s actual performance for fiscal year 2005 and
prorated to reflect the number of full or partial pay periods in fiscal year
2005 for which you were employed by the Company through and including the
Retirement Date, payable on the date on which payments for such year are made to
active employees under the plan.

 

(d) Continuation of your medical and life insurance coverage as in effect
immediately prior to the Retirement Date during the Compensation Period.

 

(e) Cash compensation in an amount equal to the incentive compensation payment
you would have received, if any, under the Company’s Long Term Cash Incentive
Compensation Plan for the fiscal 2003 – 2005 Performance Cycle (to the extent
any such payments are due under such plan), payable on the date on which
payments for such performance cycle are made to active employees under the plan.

 

(f) As of the Release Effective Date, the stock options listed on Appendix B
attached hereto, granted to you by the Company (collectively, the “Options”),
shall, in accordance with the provisions of Section 7(d)(5) of the Employment
Agreement, become fully vested and remain outstanding until 90 days following
the end of the Compensation Period. Any options remaining unexercised after such
date shall be cancelled at such time. Notwithstanding the foregoing, no Option
shall remain exercisable beyond the expiration of its original ten year term.

 

(g) The restricted stock awards listed on Appendix C attached hereto, granted to
you by the Company (collectively, the “Restricted Stock Awards”) shall vest on
the Release Effective Date.

 

All payments made under this section 3 of this Agreement (including the vesting
of restricted stock awards pursuant to paragraph (g) above) shall be made
subject to any applicable tax withholding.

 



--------------------------------------------------------------------------------

Mr. J. Patrick Spainhour

March 16, 2005

Page 3

 

4. You acknowledge that, notwithstanding anything contained in the Employment
Agreement, you will remain subject to the provisions of section 9 throughout the
Compensation Period.

 

5. Notwithstanding anything in this Agreement to the contrary, in the event that
you take any action in contravention of the non-solicitation or confidentiality
provisions contained in sections 9 (as modified hereby) and 10 of the Employment
Agreement, or in material violation of the terms of this Agreement, you will
immediately forfeit your right to any future payments to or benefits under
paragraph 3 of this Agreement, and all Options shall no longer be exercisable
and shall be immediately cancelled.

 

6. On the Retirement Date, you shall return all property of the Company and its
affiliates in your possession, including, but not limited to, credit cards,
security key cards, telephone cards, cell phones, car service cards, computers,
computer software or hardware, identification cards, records and copies of
records, correspondence and copies of correspondence and other books or manuals
issued by the Company or its affiliates.

 

7. You agree not to take any action or to make any statement, written or oral,
that disparages the business or management of the Company or any Related Persons
(as defined in the Release). You further agree not to take any action that is
intended to damage (or would reasonably be perceived as likely to cause damage
to) the business or reputation of the Company or any Related Persons, or that
interferes with, impairs or disrupts the normal operations of the Company or any
Related Persons.

 

8. If you do not execute the Release within twenty-one days immediately
following the Retirement Date, or if you revoke the Release prior to the Release
Effective Date, this Agreement shall be null and void and no benefits will be
paid or available to you hereunder.

 

9. Until the Retirement Date, the Employment Agreement shall remain in full
force and effect and govern the rights and obligations of the parties thereto.
From and after the Retirement Date, the terms in this Agreement, the Release and
the penultimate sentence of section 3(b), section 9 (as modified hereby) and
sections 10 and 16 of the Employment Agreement will constitute the entire
agreement between you and the Company and may not be altered or modified other
than in a writing signed by you and the Company. You represent that in executing
this Agreement you do not rely and have not relied upon any representation or
statement not set forth herein made by the Company or any of its agents,
representatives, attorneys or any Related Persons with respect to the subject
matter, basis or effect of this Agreement, or otherwise.

 

10. This Agreement will be governed by the laws of the State of New York,
without reference to its choice of law rules.

 



--------------------------------------------------------------------------------

Mr. J. Patrick Spainhour

March 16, 2005

Page 4

 

If this letter correctly sets forth our understanding, please so signify by
signing and dating the enclosed copy of this letter and returning it to me.

 

Very truly yours,

AnnTaylor Stores Corporation

By:  

/s/ Robert C. Grayson

 

AGREED TO AND ACCEPTED:

 

/s/ J. Patrick Spainhour

 

Dated: March 16, 2005

 